Exhibit 10.15.1
FIRST AMENDMENT TO LOAN AGREEMENT
Dated as of December 26, 2007
By and Between
INTERSTATE WESTCHASE, LP,
as Borrower,
and
UBS REAL ESTATE SECURITIES INC.,
as Lender

 



--------------------------------------------------------------------------------



 



AMENDMENT TO LOAN AGREEMENT
          THIS AMENDMENT TO LOAN AGREEMENT, dated as of December 26th, 2007 this
“Amendment”), by and between the INTERSTATE WESTCHASE, LP, a Delaware limited
partnership (“Borrower”), having its address at c/o Interstate Hotels & Resorts,
Inc., 4501 North Fairfax Drive, Arlington, Virginia 22203 and UBS REAL ESTATE
SECURITIES INC., a Delaware corporation, having an address 1285 Avenue of the
Americas, New York, New York 10019 (“Lender”).
W I T N E S S E T H:
          WHEREAS, Borrower and Lender have executed and delivered a Loan
Agreement dated as of February 8, 2007 (the “Original Loan Agreement”) which
evidenced a loan made by Lender to Borrower in the original principal amount of
Thirty-Two Million Eight Hundred Twenty-Five Thousand and No/ 100 Dollars
(32,825,000.00) (the “Original Loan Amount”); and
          WHEREAS, Borrower and Lender desire to amend the Original Loan
Agreement as more particularly set forth herein (the Original Loan Agreement as
amended by this Amendment is hereafter referred to as the “Loan Agreement”).
          NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00)
and for other good and valuable consideration, each to the other given, the
receipt and sufficiency of which are hereby acknowledged, Borrower and Lender
hereby agree that the Original Loan Agreement is hereby amended to read as
follows:
          1. Sections Modified:
     (i) For all purposes under the Loan Agreement, Section 4.1.6(d) shall be
added or deleted and replaced with the following:
          “(d) Annual Reports. Within ninety (90) days after the end of each
calendar year of Borrower’s operation of the Property, Borrower will furnish to
Lender a complete copy of Borrower’s, annual financial statements prepared in
accordance with GAAP covering the Property for such fiscal year and containing
statements of profit and loss for Borrower and the Property and a balance sheet
for Borrower. Such statements shall set forth the financial condition and the
results of operations for the Property for such Fiscal Year, shall include (hut
not be limited to) amounts representing annual Net Cash Flow, Gross Income from
Operations, Operating Expenses and Capital Expenditures and shall be accompanied
by a reasonably detailed schedule of all Capital Expenditures for such fiscal
year. Borrower’s annual financial statements shall be accompanied by (i) a
comparison of (A) the budgeted income and expenses and Capital Expenditures and
(B) the actual income and expenses and Capital Expenditures for the prior fiscal
year, (ii) an Officer’s Certificate stating that, to such officer’s knowledge
after reasonable inquiry, each such annual financial statement presents fairly
the financial condition and the results of operations of Borrower and the
Property being reported upon and has been prepared in accordance with GAAP and
(iiii) occupancy statistics for the Property. Together with Borrower’s annual
financial statements, Borrower shall furnish to Lender an Officer’s Certificate

 



--------------------------------------------------------------------------------



 



certifying as of the date thereof whether, to such officer’s knowledge after
reasonable inquiry, there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents executed and delivered by,
or applicable to, Borrower, and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same.
     (ii) For all purposes under the Loan Agreement, Borrower’s notice
information in Section 11.6 shall be added or deleted and replaced with the
following:

         
 
  If to Borrower:   INTERSTATE WESTCHASE, LP
 
      c/o Interstate Hotels Resorts Inc,
 
      4501 North Fairfax Drive
 
      Arlington, VA 22203
 
      Attention: Christopher L. Bennett, Esq.
 
      Facsimile No.: (703) 542-0965

          2. Borrower Representations and Warranties. Borrower represents and
warrants as of the date hereof that: (i) The representations, warranties,
certifications and agreements of Borrower contained in the Loan Documents made
by Borrower in favor of Lender are true, complete and accurate in all material
respects as of the date hereof; (ii) both Borrower and, to the best of
Borrower’s knowledge, Lender have performed all of their respective obligations
under the Loan Documents and Borrower has no knowledge of any event which with
the giving of notice, the passage of time or both would constitute a default by
Borrower or Lender under the Loan Documents; (iii) Borrower has no claim against
Lender and no offset or defense to the payment of the Debt or any counterclaim
or right to rescission to enforcement of any of the terms of the Loan Documents;
(iv) no voluntary actions or involuntary actions are pending against Borrower,
any member of Borrower, the Borrower’s managing member, or any guarantor or
indemnitor of the Loan under the bankruptcy or insolvency laws of the United
States or any state thereof; and (v) the Loan Documents, as any of the same have
been modified, amended and restated, are the valid, legal and binding obligation
of Borrower.
          3. No Other Amendments. Except as specifically modified and amended
herein, all other terms, conditions and covenants contained in the Original Loan
Agreement shall remain in full force and effect.
          4. References to Loan Agreement. Wherever reference is made in the
Original Loan Agreement to “the Loan Agreement”, “this Agreement”, “hereof’,
“hereunder”, “herein” or words of similar import, the same shall be deemed to
refer to the Loan Agreement (as defined in this Amendment) and wherever
reference is made in any of the Loan Documents to “the Loan Agreement,” the same
shall be deemed to refer to the Loan Agreement (as defined in this Amendment).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Loan Agreement.
          5. Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.

 



--------------------------------------------------------------------------------



 



          6. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
          7. Governing Law. This Amendment shall be governed by New York law,
without regard to conflicts of law principles.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their duly authorized representatives, all as of the day and
year first above written.
BORROWER:

              INTERSTATE WESTCHASE, LP, a
Delaware limited partnership
 
       
 
  By:   INTERSTATE WESTCHASE GP, LLC, a
 
      Delaware limited liability company, general
 
      partner
 
       
 
      By: INTERSTATE WESTCHASE MC, LLC, a
Delaware limited liability company, manager and sole member.
 
       
 
           By: /s/ Bruce Riggins
 
     
 
 
           Name: Bruce Riggins
 
           Title: President

[SIGNATURES CONTINUE ON NEXT PAGE]

-5-



--------------------------------------------------------------------------------



 



            LENDER:

UBS REAL ESTATE SECURITIES INC.,
    a Delaware corporation
      By:   /s/ Maryann Fisher         Name:   Maryann Fisher        Title:  
Associate Director            By:   /s/ Henry Chung         Name:   Henry Chung 
      Title:   Director     

 